Per Curiam.
This is a proceeding to review the action of the district court for Lancaster county in denying petitioner’s application for discharge under a writ of habeas corpus.
*758The question upon which petitioner relies, viz., error alleged to have been committed by the district court for Douglas county in discharging a jury in a criminal case, then engaged in the trial of a felony, without the consent of the defendant then on trial and without first judicially determining from evidence adduced the necessity therefor, was heretofore presented by the present petitioner in a direct proceeding in error from the action of the trial court referred to, and in Salistean v. State, 115 Neb. 838, determined adversely to the contention now made, both as to fact and law. The judgment of affirmance then entered in this court is a final adjudication of the matters involved therein and not subject to review by habeas corpus.
The action of the district court for Lancaster county in the denial of petitioner’s application is correct and is
Affirmed.